Angle, J.
If Bostwick agt. Burnett (18 Hun, 301) be sound, this motion should be granted, for it holds that an assignment giving preferences is not only void as against proceedings under the bankrupt act, but it also holds that it is void in the state courts as to persons claiming under state adjudications or under the process of state courts. The opinion in the above case, written by justice Barnard, and concurred in by justice Gilbert, refers to none of the adverse decisions, and it is opposed to the following: Dodge agt. Sheldon (6 Hill, 9); Seaman agt. Stoughton (3 Barb. Ch. R., 344); Schryock agt. Bashore (13 National Bank Reg., 481, *332495); Atkins agt. Speer (8 Met., 490); Maltbie agt. Hotchkiss (38 Conn. R., 80; S. C., 15 National Bank Reg., 485; S. C., 9 Am. R., 364); Bromley agt. Goodrich (40 Wis. R., 131; S. C., 22 Am. R., 685); In the Matter of Beisenthal (15 National Bank Reg., 228).
If Bostwiok agt. Burnett were the only case in this state on the point, I should obediently follow it, notwithstanding the array of other authorities opposed; but Bodge agt. Sheldon and Seaman agt. Stoughton are each of equal dignity and authority with it in our own state, although not so recent, and appear to me so plainly sound in principle that I deem myself at liberty to follow these, and the numerous corresponding decisions also cited, and order judgment for the defendant in this case, and by so doing hold that, although an assignment giving preferences is void under the bankrupt act, under the conditions therein provided, it is void only as to persons and proceedings under that act, and except as to such persons and proceedings it is valid as ever.